Examiner’s Amendment
In communication with Applicant Representative on 07/01/11, subsequent to Examiner Initiated Interview dated 06/22//22, Attorney for Applicant, Mr. S. Mahmood Ahmad, Registration Number 62,101, gave authorization for the following Examiner’s Amendment.  See also attached Interview Summary.



The application has been amended according to the attachment to examiner’s amendment – Claim Listing.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. 
Applicant claims methods, a non-transitory computer readable storage medium, and apparatus wherein the apparatus as in claim 15 comprises one or more processors each comprising a multiply-and-accumulate (MAC) operator configured to perform a MAC operation.  The one or more processors configured to receive a first floating point operand and a second floating point operation.  The MAC operator comprises an n-bit multiplier that performs an n-bit multiplication operation and an m-bit accumulator, wherein m is a natural number greater than n.  The n-bit multiplier comprises an adder, a subtractor, a multiplier and a normalizer.  The adder is configured to perform an addition operation on the exponent field of the first floating point operand and the exponent field of the second floating point operand.  The subtractor is configured to perform a subtraction operation of subtracting a bias corresponding to the n-bit format from a result of the addition operation. The multiplier is configured to perform a multiplication operation on the significand field of the first floating point operand and the significand field of the second floating point operand. 
The normalizer is configured to normalize a binary value obtained based on a result of the subtraction operation and the result of the multiplication operation for the n-bit multiplication operation, determine whether the normalized binary value is a number that is representable in the n-bit format or an extended normal number that is not representable in the n-bit format, according to a result of the determination, encode the normalized binary value using an extension bit format in which an extension pin for identifying whether the normalized binary value is the extended normal number is added to the n-bit format, output the encoded binary value using the extended bit format as a result of the n-bit multiplication operation between the first and second floating point operands, 
wherein the extension pin has a first value when the normalized binary value is a number or a subnormal number that is representable in the n-bit format, and has a second value when the normalized binary value is the extended normal number.

Examiner is persuaded by Applicant arguments with respect to the extension pin, and adopts these as reasons for indication of allowable subject matter. See Remarks filed 05/12/22 p. 13 middle.  
None of the art of record disclose the limitation in combination with the remaining limitations wherein the extension pin has a first value when the normalized binary value is a number or a subnormal number that is representable in the n-bit format, and has a second value when the normalized binary value is the extended normal number.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182